 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection return, which is inconsistent with proper election procedure.We therefore adopt the Regional Director's recommendation and shallset aside the election and order that a new election be held.[The Board set aside the election held on March 9, 1954.][Text of Direction of Election omitted from publication.]STERLINGCABINET CORP.andDISTRICT 15, INTERNATIONALAssoclA-TIONOF MACHINISTS.Case No.O-CA-2586.July7,1954Decisionand OrderOn August 7, 1953, Trial Examiner James A. Corcoran issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair-laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended that such allega-tions be dismissed.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report; the Respondentalso filed a supporting brief.,The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the exceptions, modifications, and additions notedbelow.1.We agree with the Trial Examiner that the Respondent, in viola-tion of Section 8 (a) (1) of the Act, interfered with, restrained, andcoerced employees in the exercise of their self-organizational rightsguaranteed by the Act. In so doing, however, we rely upon thecredited testimony which shows that: (a) Between June 13 and 17,the Respondent's President Solin threatened employees with loss ofovertime if a new union came in; 2 (b) on June 18, Fraiman, anofficial of the Respondent, after accusing Bergenfeld of starting the1As the record,exceptions,and brief adequately present the issues and positions of theparties,we deny the Respondent's request for oral argument2Unlike the Trial Examiner, we do not find thatPresident Solin also unlawfullythreat-ened employeeswith loss of overtime if the Machinists'representation petition was notwithdrawn, as the evidencesupportingthis threat isbased on the hearsay testimony ofBergenteld that employees gave him that information.109 NLRB No. 1. STERLING CABINET CORP.7union trouble, warned him that he did not have to furnish overtime,and effectively implemented this warning by depriving Bergenfeldof overtime that evening because he had "signed the [Machinists']cards"; (c) Fraiman told employee Singleton that he did not feelthat Singleton was "on his side" as he should be and that he knew allthe employees who were. Fraiman thereupon promised Singleton awage increase and all the overtime he wanted, impliedly conditioningsuch grants on Singleton's withdrawal of support from the Machin-ists; (d) Fraiman asked Simmons which union he favored; and (e)the Respondent permitted the United Mine Workers during workinghours and on the Respondent's premises to solicit employee signaturesto a proposed agreement with the Respondent shortly after the Ma-chinists was certified through a Board election as the exclusive bar-gaining representative of the Respondent's employees.-'However, we do not adopt the Trial Examiner's findings that thefollowing statements made by the Respondent's officials violated Sec-tion 8 (a) (1) of the Act: (a) Solin's remarks to employees on June13 that he preferred the United Mine Workers to the Machinists be-cause the Respondent could not do business except under agreementwith the United Mine Workers for the reason that the Respondentcould not pay the Machinists' higher wage rates; (b) Fraiman's state-ment to employee Darman disapproving Bergenfeld's efforts to bringtheMachinists into the plant and expressing his (Fraiman's) satis-faction with the United Mine Workers; (c) Solin's statement to em-ployees, which Darman allegedly overheard through a partly opendoor, that "anybody goes to the union [Machinists'] meeting tonight,he won't be able to work here any more"; and (d) Solin's remarksto Darman that he was not "so hot" and that he didn't "cooperate,",which were made during a period when the United Mine Workerswas soliciting signatures to a proposed contract.We find that state-ments (a) and (b) were privileged expressions of preference basedon economic considerations which were not accompanied by anythreats of reprisal or promises of benefit.4With respect to (c), thisstatement, which was allegedly overheard, was not corroborated byany employee to whom it was directed. For this reason and the factthat it is not claimed that Darman overheard Solin's complete re-marks, we do not believe that the alleged statement is sufficient evi-3 Contrary to the statement in the Intermediate Report, the complaint does not allegethat this solicitation occurred in November 1952, although it does allege that it occurredafter the Machinists'certificationMoreover,the record indicates that the solicitationoccurred both before and after the Machinists'certification i,hich was issued on October16, 1952.The Respondent's denial that it has shown any tavoritism to the United Mine Woikers isbelied by the evidence in this case upon which we base our unfair labor practice findings.Moreover,although not alluded to in the Intermediate Report,the record discloses thatthe Respondent sought to prevent Bergenfeld from distributing union literature in front ofits premises by resort to police action4N. L. R. B. v. Syracuse Color Press,Inc.,209 F. 2d596 (C. A. 2). 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDdente upon which to base an affirmative finding.As for (d), we findthat this statement, at most, was ambiguous and could, with equalreason, relate to Darman's conceded unwillingness to cooperate withemployeeWilson.5On the other hand, we agree with the General Counsel that theTrial Examiner erred in not finding that, in addition to the coerciveconduct discussed above, the Respondent engaged in the followingacts which are also violative of Section 8 (a) (1) : (a) on June 18the Respondent permitted the United Mine Workers to hold a meet-ing on its premises during working hours for the purpose, perhapsunknown to the Respondent, of ascertaining the identity of employeesresponsible for bringing the Machinists into the plant, and paid em-ployees who would otherwise have been working, fo>;- the time spentat this meeting; (b) Fraiman told employee Darman, although not amember of the United Mine Workers, to attend this meeting; (c) onJune 24, Fraiman directed employees Singleton and Gonzalez to goto the United Mine Workers' office in connection with presenting tothe Board a petition signed by employees repudiating the Machinistsand requesting withdrawal of the Machinists' representation peti-tion; 6 and (d) the Respondent paid Singleton and Gonzalez for thetime thus spent away from the plant at the offices of the UnitedMine Workers and the Board's Regional Office, as well as the em-ployees who were on strike when the withdrawal petition was signed.We find that the foregoing conduct, particularly in the light ofthe other unfair labor practices found herein, constituted unlawfulassistanceto the United Mine Workers with the manifest purpose ofdefeating the organizational efforts of the Machinists.7The fact thatthis assistance may not have been accompanied by threats of reprisalor promises of benefit is, contrary to the Trial Examiner's opinion,immaterial.86As discussedin theIntermediateReport, theinability of Darman to get along withWilson was a principal reason for Darman's discharge,rather than Darman's union ac-tivities,as alleged inthe complaint.We agree with the TrialExaminer's findings in thisrespectG As discussedin the Intermediate Report andshown in the record, the withdrawal peti-tion was signedand subsequently presented to the Boardunder these circumstances : OnJune 23 theUnited Mine Workers called out theemployees on strike allegedly in protestto Bergenfeld's discharge on June20While on the strike, the UnitedMine Workers in-duced the strikers to sign a petition withdrawing their support from the Machinists andrequestingthe withdrawalof the Machinists'representationpetitionwith the understand-ing that all the employees including Bergenfeld would be returnedto work thenext day.On June 24,all employees returnedtoworkexcept Bergenfeld who, in the presence ofFraiman, wasphysicallyrestrained from enteringthe plantby a United Mine Workers'representative because Bergenfeld refused to comply with the United Mine Workers' demandto present the signedwithdrawalpetition to the Regional Office of the Board.Later thatmorning Frainian sent Singleton and Gonzalez on this mission7We note also, although it is not mentioned in the Intermediate Report, that the Re-spondent admitted at the hearingthat it haddesignated a particular employee as itsobserverat theBoard election at the request of the United Mine Workers, which was notentitled to participate in the election because of its noncompliance with the non-Commu-nist affidavit requirementsof the Act.8Phillips & ButtoriManufacturing Corp.,96 NLRB 1091. STERLING CABINET CORP.92.We agree with the Trial Examiner that the Respondent, in vio-lation of Section 8 (a) (3) and (1) of the Act, discriminatorilydischarged Bergenfeld on June 20, 1952, and on July 7, 1952, follow-ing his reinstatement, because of his Machinists' membership andactivities.However, we do not agree with his finding that the pre-ponderance of the evidence establishes that before his discharge theRespondent discriminatorilywithheld awage increase from Bergen-feld and thereby also violated Section 8 (a) (3) and (1) of the Act.Accepting, as we do, the Trial Examiner's credibility findings, weare not persuaded that all the relevant evidence demonstrates thatthe Respondent's President Solin, in indicating to Bergenfeld thatbe would grant his request for an increase, made a firm commitmentor promise to Bergenfeld which he declined to fulfill for antiunionconsiderations.Thus, the evidence shows that Bergenfeld had beentwice denied the promised wage increasebeforeSolin was even awareof Bergenfeld's activities on behalf of the Machinists and that afterthe second denial Bergenfeld pursued the matter no further.More-over, it is conceded that Bergenfeld had received a wage increaseonly about 1 month before he was promised the increase in questionand that Solin anticipated at that time being required to grant ageneral increase when the United Mine Workers' contract, which wasthen due to expire on August 2, came up for renegotiation. In thesecircumstances, it is reasonable to assume that Solin never intendedto fulfill his promise to Bergenfeld but merely used the promise asa means of putting him off as long as he could. Indeed, Bergenfeldhimself testified that Solin was the type of a person who had to be"chased" a month to get an increase.Although we find that the Respondent did notin fact withhold awage increase in violation of Section 8 (a) (3) and (1) of the Act,'we nevertheless find that the Respondent, by informing Bergenfeldon June 13 that it was denying him the promised wage increase(which it never intended to give him anyway) because of his Ma-chinists activities and by telling Bergenfeld on June 20 that it wouldgive him the increase if he got rid of the Machinists' representationpetition, violated Section 8 (a) (1). In our opinion, these state-ments,which were made by the Respondent's President Solin,amounted, respectively, to an unlawful threat to deny Bergenfeldbenefits for engaging in protected activities and an unlawful offerof benefit to abandon the Machinists.3.We concur in the Trial Examiner's finding that the Respondentdeprived employee Singleton of his customary overtime after August13, 1952, because, as an observer for the Machinists at a Board elec-9For this reason,we do not adopt the Trial Examiner's recommendation that Bergenfeldbe reimbursed for the loss he allegedly suffered as a result of the Respondent's failure togive him the increase in question. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, he challenged ballots which affected the results of the election,and that the Respondent thereby violated Section 8 (a) (3) and (1)of the Act.4.The Respondent contends that the General Counsel failed to sus-tain his burden of proving the alleged unfair labor practices, dis-agreeing principally with the Trial Examiner's credibility findings.However, it has been the Board's settled practice not to disturb theTrial Examiner's credibility findings based on his personal observa-tion of the demeanor of witnesses unless the clear preponderance ofall the relevant evidence demonstrates that the Trial Examiner'sresolution was incorrect 10We find that the preponderance of theevidence here does not warrant disturbing the Trial Examiner's credi-bility findings.Accordingly, we conclude that the General Counselsustained his burden of proving the violations herein found.1'THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act 12We shall adopt the Trial Examiner's recommended remedy withthe modifications required by our reversal of some of the Trial Exam-iner's findings and our additional 8 (a) (1) findings. Specifically,we shall not order the Respondent to reimburse Bergenfeld for thealleged denial of a wage raise.We shall also direct the Respondentnot only to cease and desist from engaging in the specific conductfound to be unlawful, but also to cease and desist from in any otherplanner interfering with, restraining, and coercing employees in theexercise of their statutory rights.The latter remedy, we find, is nec-essary as it is reasonably to be anticipated from the Respondent's pastconduct that the Respondent may engage in other unfair labor prac-ticesproscribed by the Act.Order-Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Sterling Cabinet10Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 262 (C A 3) ; ofN. L. R. B. v. Universal Camera Corp.,190 F. 2d 429 (C. A 2), on remand fromUniversalCamera Corpv.N. L. RB, 340 U. S 47411 Insofar as we have reversedthe TrialExaminer's findings and made other findings, wehave done so, not on the basis of our disagreement with his credibility determinations, buton our disagreement with his inferences and legal conclusions12Unlike the Trial Examiner, we find that in view of the Respondent's other unfair laborpractices, it will effectuate the policies of the Act to order the Respondent among otherthings, to cease interrogating employees concerning their union preferences STERLING CABINET CORP.11Corp.,New York, New York, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Encouraging membership in United Construction WorkersLocal 133-A, affiliated with the United Mine Workers of America, orin any other labor organization of its employees, or discouragingmembership in District 15, International Association of Machinists,or in any other labor organization of its employees, by dischargingemployees or depriving them of overtime or in any other mannerdiscriminating against them in regard to their hire or tenure of em-ployment or any term or condition of employment, except to theextent permitted by Section 8 (a) (3) of the Act.(b) Interrogating employees concerning their union preferencesin a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) ; threatening employees with a denial ofovertime or wage raises because of their union activities; promisingwage increases and overtime to employees if they withdraw supportfrom District 15, International Association of Machinists and sup-port the United Construction Workers Local 133-A, affiliated withthe United Mine Workers of America; and unlawfully assisting theUnited Mine Workers by permitting that organization to hold meet-ings of the Respondent's employees during working hours on theRespondent's premises and paying employees for the time spent atthese meetings, by directing employees to attend such meetings andto cooperate with the United Mine Workers in presenting to theBoard any petition requesting the withdrawal of a representationpetition of a rival labor organization and paying employees for thetime thus spent away from work; and by permitting the United MineWorkers during working hours and on the Respondent's premises tosolicit signatures to a proposed collective-bargaining agreement at atime when another labor organization is the certified bargaining rep-resentative of the Respondent's employees.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist District 15, International Asso-ciation of Machinists, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Jack Bergenfeld immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of his discriminatorydischarge in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Make whole William Singleton for any loss of pay he mayhave suffered as a result of the discriminatory withholding of over-time from him in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due under theterms of this order.(d)Post at its plant in New York City, New York, copies of thenotice attached hereto marked Appendix.13Copies of such notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, as to whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent, in violation of Sec-tion 8 (a) (3) and (1) of the Act, discharged John Darman, with-held a promised wage increase from Jack Bergenfeld, and reinstatedJack Bergenfeld on condition that he abandon his membership in,and activities on behalf of, District 15, International Association ofMachinists and assist United ConstructionWorkers Local 133-A,affiliated with United Mine Workers of America, and insofar as thecomplaint alleges independent violations of Section 8 (a) (1) ofthe Act other than those specifically found herein.Is In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." STERLING CABINET CORP.Appendix13NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in United ConstructionWorkers Local 133-A, affiliated with the United Mine Workers ofAmerica, or in any other labor organization of our employees, ordiscourage membership in District 15, International AssociationofMachinists, or in any other labor organization of our em-ployees, by discharging any of our employees or depriving themof overtime or discriminating against them in any other mannerin regard to their hire or tenure of employment, except to theextent permitted by Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees concerning their unionpreferences in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) ; threaten them with adenial of overtime or wage raises because of their union activities;promise them wage increases and overtime if they withdraw sup-port from District 15, International Association of Machinistsand support United Construction Workers Local 133-A, affili-ated with the United Mine Workers of America; and we will notunlawfully assist the United Mine Workers by permitting thatorganization to hold meetings of our employees during workinghours on our premises and pay our employees for the time spentat these meetings, by directing our employees to attend suchmeetings and to cooperate with the United Mine Workers in pre-senting to the Board any petition requesting the withdrawal ofa representation petition of a rival labor organization and payingour employees for the time thus spent away from work, and bypermitting the United Mine Workers during working hours andon our premises to solicit signatures to a proposed collective-bargaining agreement at a time when another labor organizationis the certified bargaining representative of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist District 15,International Association of Machinists, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiring 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL offer Jack Bergenfeld immediate and full reinstate-ment to his former or a substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have suffered as aresult of his discriminatory discharges in the manner set forthin the section of the Intermediate Report entitled "The Remedy."WE WILL make whole William Singleton for any loss of payhe may have suffered as a result of the discriminatory withhold-ing of overtime in themannerset forth in the section of theIntermediate Report entitled "The Remedy."All our employees are free to become, remain, or refrain from be-coming or remaining members of District 15, International Associa-tion of Machinists, or any other labor organization, except to theextent that their right to refrain may be affected by a lawful agreementwhich requires membership in a labor organization as a condition ofemployment.STERLINGCABINET CORP.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENT OF THE CASEUpona charge and amended chargesfiled byDistrict 15, International Associa-tionofMachinists,hereinafter called theUnion,theGeneralCounsel of theNational LaborRelations Board,hereinafter called respectively the General Coun-sel and the Board,on January23, 1953, bythe Regional Director for the SecondRegion(New York City), issued a complaint against Sterling CabinetCorp.,here-inafter called the Respondent,allegingthattheRespondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and(3) and Section 2 (6) and(7) of the LaborManagementRelationsAct, 1947, 61Stat. 136, hereinafter called theAct.Copiesof the com-plaint, the charge and amended charges upon which the complaint.was based, to-gether with the notice of hearing thereon,were served upon the Respondent and theUnion.With respect to unfair labor practices,the complaint alleges in material substancethat the Respondent,beginning about June 13, 1952, engaged in certain acts of inter-ference, restraint,and coercion and discriminated against and discharged JackBergenfeld,and deprived William Singleton of overtimework,because of the mem-bership inof eachof these employees and his activities on behalf of the Union,and/or because each failed or refused to become a member of or assist the UnitedMineWorkersof America.The Respondent's answer denied all material allegations of the complaint.Pursuant to notice,a hearing was held atNew York City on March23, 1953, andcontinuedfrom April8 throughApril 20, 1953,before the undersigned as a dulydesignated Trial Examiner.The General Counseland the Respondent were repre-sented by counsel, and the Union by an International representative.A motion byGeneral Counsel to amend paragraph 5 of the complaint to include John Darmanas a discriminatory dischargee on the same aforesaid basis was granted upon terms. STERLING CABINET CORP.15All the parties participated in the hearing and -were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence bearing uponthe issues, to submit oral argument, and to file briefs.A motion made at the end ofthe entire case by General Counsel and not objected to by Respondent, to conformthe pleading to the proof with regard to minor variances, was granted.The Respond-ent moved for dismissal of the complaint at the conclusion of presentation of evi-dence.After argument thereon, decision was reserved on such motion and it isdisposed of in the findings and conclusions set out below.All parties waived oralargument on the evidence.The Respondent has filed a brief which has been readand considered.On the entire record in the case, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT I1.THEBUSINESSOF THE RESPONDENTThe Respondent is and at all times material herein has been a corporation incor-porated under the laws of the State of New York with office and principal place ofbusiness in New York City, where it is engaged in the manufacture of steel cabinetsand related products. In the course and conduct of its business, during the calen-dar year 1952, the Respondent purchased materials having a value exceeding$100,000, of which approximately 10 percent represented the value of shipmentsreceived from sources outside the State of New York.During the same period,the Respondent sold products valued at an amount in excess of $100,000, approx-imately 75 percent of which represented the value of shipments to points outsidethe State of New York. The Respondent conceded at the hearing, verbally chang-ing the denials in the answer filed, and I find, that it is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict 15, International Association of Machinists, is a labor organization ad-mitting tomembership employees of the Respondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionUnited Construction Workers Local 133-A, affiliated with the United Mine Work-ers of America,2 had been the collective-bargaining representative of the employeesherein under a written contract agreement with the Respondent expiring on August2, 1952.On or about June 5, 1952, Jack Bergenfeld, the shop steward for suchlabor organization, secured the signatures of a number of employees of Respondentto cards designating District 15, International Association of Machinists, as collective-bargaining representative, and turned them over to a representative of such Unionon June 9, 1952.A letter was sent to Respondent by the Machinists Union on June10 claiming to represent a majority of their employees.A petition in a representa-tion proceeding was filed by said Machinists Union on June 12, 1952, and a lettertelative to said filing sent by the Board was received by the Respondent on June 13,1952.A telegram was sent to the Respondent on June 18, 1952, by the Unionwarning against alleged intimidating and interfering with employees or attemptingto influence them in the choosing of a collective-bargaining representative.Also, onJune 18 at 4:30 p. in. the Mine Workers, with the permission of the Respondent,held* a meeting of employees of Respondent on the plant premises, purportedly todiscuss negotiations for a new contract and incidentally to discuss who had engi-neered the signing of cards for the Machinists Union.On June 19 a representativeof the Mine Workers and the shop committee (including Bergenfeld) discussedgrievances' with the officials of the Respondent.On Friday, June 20, Bergenfeldwas discharged by Solin, president of Respondent.On June 23 the Mine Workerstook all employees out on strike and to an all-day meeting at union headquarters,allegedly in retaliation for said discharge.All workers were returned to work thenext day except Bergenfeld, restrained from returning by officials of the Mine Work-ers who had learned of his activities for the Machinists Union.Bergenfeld again1In making the findings herein I have considered and weighed the entire evidence itwill needlessly burden this report to set up all the evidence on disputed points. Such testi-mony or other evidence in conflict with the findings herein is not credited2Hereinafter called the Mine Workers. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned to work for the Respondent on July 7, 1952, under an arrangement madebetween attorneys tor the Union and the Respondent, and Bergenfeld was againdischarged by Solin later that same day. In an election held on August 4, 1952, theMachinists Union prevailed in a close vote and was formally certified as the collective-bargaining representative of employees of Respondent on October 16, 1952.3 InNovember 1952, during working hours, representatives of the Mine Workers werepermitted by the Respondent to enter the premises of Respondent and secured anumber of signatures of employees to a proposed contract between the Respondentand Mine Workers, which Respondent did not sign, after advising with its attorney.A second work shift, beginning at 4:30 p. in. which Respondent had inauguratedabout May 1952, was discontinued at the end of October 1952. There is no historyof prior antiunion animus by Respondent.B. Jack Bergenfeld1.The discharge of June 20, 1952After Respondent received a letter on June 13, 1952, from the Board, Bergenfeldalleges Solin came to his machine during the morning showing it to him and dis-cussing it, inquiring what it was abont.4Bergenfeld told him the people askedhim to get another union, and Solin said "he had no right to do that," calling him a"wise guy" and further telling him he would not give him the promised 10-centwage increase.Solin denies any such conversation 5 or showing him the Board'sletter or telling him he was not going to receive a raise, but also admits after gettingsuch letter he did discuss the matter of salary with Bergenfeld.About 5 minutes later, Bergenfeld states, Solin called him over to the spot-weldingdepartment and exclaimed, "Look at the s- o- b- getting another union here,"and that Solin further stated that he "wanted the United Mine Workers here," thathe was satisfied with them, and could not sell his merchandise without them, ashe could not afford to pay the higher wage scale of the Machinists Union. Bergen-feld allegedly replied, "No union is going to stop you" from selling merchandise,that "we have free enterprise here."The main details of this incident are sup-ported in the testimony of coworker Floyd Simmons, which I credit, and also thatof employee William Singleton, equally accepted as to this event, although thereare some discrepancies in the relating of the actual word content of the entireconversation.Later in the same day, a representative of the Mine Workers in-formed Bergenfeld that if they ascertained who was behind "this union business"they would arrange to get them fired.6There is direct conflict in testimony ofBergenfeld and Solin as to whether they had any conversation following receipt bySolin of the telegram of June 18, 1952, from the Union, allegedly sent after arequest made to the Union by Bergenfeld, following the workers' complaints to himbetween June 13 and 17 that Solin was threatening to cut out their overtime ifthey didn't get rid of the petition of the Union.Bergenfeld alleges that on June 18 following a Mine Workers meeting in theplant premises, while he was working overtime, Fraiman 7 also accused him ofstarting all this union trouble, and stating he did not have to give people overtime,and then sent Bergenfeld home.On June 19 Bergenfeld with McGarry, a Mine Workers representative, discussedgrievances with Solin, who admits the meeting, and also that there was discussionof the water cooler situation .8Bergenfeld testified that on June 20 while he was on his lunch hour he saw Solinat his office door and again asked him regarding the lights, cooler, etc. Solin al-legedly replied, "You bother me too much about the water cooler and the lightsand the Union.You gave me too much trouble here. I am going to fire you today.As of 4:30, you are working until 4:30." 98 Subsequently, and on a date not made clear in the record, the Union and Respondentsigned a collective-bargaining agreement, and the charge as to failure to bargain was with-drawn before the complaint issued+ Transcript is in error in referring to Solin as "Mr. Sterling "e Solin says there was no different conversation than usual.He indicated always it wasthe "same song." Bergenfeld would say : "Sohn, what about the water cooler-the lights,an air conditioner for the shop-a raise for me ?"Testimony of Singleton confirms the visit of Mine Workers representatives at such time.An .officer of Respondent.9 Fraiman recalls also that the question of lights was discussed.9 Bergenfeld testified he answered, "If water cooler was taken care of there would be noneed to bother you. People bother me, I come to you" ; and that under the National Labor STERLING CABINET CORP.17Solin contends he noticed Bergenfeld walking around during the morning of thissame day and told him to go back to work, receiving the "usual song" about thelights, cooler, etc.Between 11 and 12 o'clock, he alleges, Bergenfeld entered hisoffice without knocking, again asking about lights, cooler, etc.Solin insists he re-plied, "You don't let anybody work.You don't let me live in peace. I see you allday long doing nothingI'llfire you at 4:30."Until then "call yourcommittee, your union.We have the clauses of arbitration."Allegedly Bergen-feld said, "H-, I won't call anybody."He did call Cevalo 10 and was told notto worry.At 4:30 he was paid off by Solin.iiThe contention of the Respondent, as shown primarily in testimony of Solin andFraiman, was that this disciplining of Bergenfeld arose from their annoyance withhim, based on many events covering his entire period of employment, citing instancesas the so-called annoyance of employee Ritter by Bergenfeld over a year previously(clearly I believe overemphasized in Fraiman's and Solin's testimony), some allegedinsubordination in not performing work he was directed to do but which he did notthink he was required to do, as lifting of objects, greasing of parts (but which appar-ently he did after request), and the manner of conducting his shop-steward duties totake advantage of unusual freedom from work duties and holding up work of others.I believe they perhaps had some small measure of justification for this last belief. Iam also convinced that Bergenfeld was quite alive to the possibilities of securingfavorable consideration for his own salary status and changes therein, and did so,with the encouragement and willing help of Solin, who gave him several so-calledmerit increases, some clearly to circumvent Wage Stabilization Board requirements.However grievous these events were in themselves, or appeared to be at the time ofoccurrence, the Respondent took no drastic action relative to them, except for someovertime curtailment allegedly in connection with the Ritter instance.On the whole,the reasons advanced by Respondent lack substantial reality under the circumstances,and I regard them as a mere pretext to cover the obvious and real reason of action.After noting the demeanor of each on the witness stand and during the course ofthe hearing, I accept and credit the testimony of Bergenfeld as to the events leadingup to and at the time of discharge, and not that of Solin or Fraiman.As to whetherthe Respondent had any knowledge prior to such discharge of Bergenfeld's newunion activities, I find that they clearly had.The foreman testified he heard aboutactivity of Bergenfeld in bringing in the Machinists prior to his being fired. Solinstated he first learned of Bergenfeld in relation to new union action when he receivedthe Board's letter of June 10, 1952, and he also found out from Fraiman that Bergen-feld had part in it.The testimony of Fraiman is also significant that although theyhad talked for weeks about firing Bergenfeld, and he had urged it right from thestart of employment 2 years before, it was only decided upon on that day ofdischarge.On the record as a whole, I find that Jack Bergenfeld was discriminatorily dis-charged by Respondent on June 20, 1952, that such discharge was for engaging inunion and other concerted activities and was in violation of Section 8 (a) (3), andalso thereby discouraged membership in a labor organization and interfered withthe rights of employees under Section 7 in violation of Section 8 (a) (1) of theAct.2.The discharge of July 7, 1952Bergenfeld returned to work for Respondent under an arrangement the attorney forthe Union made with Respondent's attorney. Solin was not aware of this arrange-ment relative to his returning, nor was Fraiman. Bergenfeld reported at-8 a. in., butwaited until arrival of Solin at 1:45 p. m.After the situation was explained to SolinRelations Act employees "have a right to have whomever we want to represent us " Solinreportedly answered, "The H- with the National Labor Relations Act " Although I amconvinced that this is the type of remark that would not be out of character under thecircumstances with the explosive, voluble, and temperamental Solin, I am not acceptingor crediting it, or several alleged other declarations of similar tenor testified to by otherwitnesses herein as having been made by Solin on other occasions, as this and each othersuch claimed utterance lacks specific corroboration, and in view of the vehement denialsof the same in each instance by Solin10 In charge of United Mine Workers.11Bergenfeld alleges Sohn then said, "I won't fire you if you get rid of the petition. Iwill give you the 10 cents I promised." This Solin denies. Gonzalez, another worker beingpaid, testified that allegedly he did not hear such statements, but he does not rememberwhat Solin did say, and also that he left the premises before Bergenfeld did. I do not givecredit to the testimony of Gonzalez. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Bergenfeld,he directed Bergenfeld to go back to work.Bergenfeld donned workclothes about 2 p. m. Bergenfeld alleges that at about 2:15 p.in. he was told bySolin that he (Solin)had just spoken to the Mine Workers, and that the-Mine Work-ers representatives were coming up to the plant and Bergenfeld should make hispeace with them.Bergenfeld alleges that Solin told him that if he did not talk withtheMine Workers when they arrived, he would fire him. Bergenfeld testified headvised Solin he would not talk with them.He further claims that about 3:30 p. m.Solin told him he had been talking to people on the telephone, and that they hadadvised him to "fire me again unless I agreed to get the Machinists Union to withdrawtheir petition from the Board."He further alleges Solin then said, "I am firing you."He then asked Solin to repeat such words to a committeeman which Solin agreed todo and called over Singleton,the then shop steward for the Mine Workers. Single-ton testified that Solin said that he was "firing Jack Bergenfeld because he wouldn'tmake peace with the United Mine Workers Union."Singleton allegedly answeredthat under the Taft-Hartley Act"you have no right to fire Jack for that reason," andthat he then told Solin, "He was the boss, so do what he wants to do." i2Solin verifies the Bergenfeld testimony up to the point of telling him to go to work,with the added injunction allegedly being given for Bergenfeld to stay at his machine,"don't walk around and talk."He says Bergenfeld worked one-half hour, and laterBergenfeld came into Solin's office while Solin was on the telephone, picked up thetelephone of Fraiman and called someone without permission.Solin states he said,"You pick up the telephone like you were boss here in my place. I am firing youagain right now.You're fired now and then complain. I told him to get out."Bergenfeld went to his machine and "asked me to repeat what I said in front of someone else."Solin walked over to Singleton.13The testimony of Solin further deniesanything was said in the presence of Singleton regarding the firing being based onBergenfeld's refusal to get the Machinists Union petition withdrawn,or that any-thing was said regarding the Mine Workers at this time,and denies making, as al-leged,any reference to the Taft-Hartley Act and a hot place.Solin states he didnot fire him for using the telephone,but only for breaking his word and promise tostay at his punch-press work.Bergenfeld denies going into the private office, makingthe alleged telephone call, or going around among the men and talking until 3:30when fired,but admits that Solin did tell him at the start of work that if he caughthim away from his place again,he would fire him.Singleton in his testimony stateshe noticed Bergenfeld at work from 2:30 to 3:30 p. in. and definitely states Solingave as the reason for firing Bergenfeld a statement about Bergenfeld not makingpeace with the Mine Workers Union.Darman,a paint sprayer,related a conver-sation he had with Fraiman on the day of this second discharge of Bergenfeld, whenin discussing it Fraiman allegedly said,"I know what I am doing.We got advicefrom the Union.They told us to fire him." This testimony is not controverted inthe record and I accept and credit it.I credit also herein in the main the testimonyof Bergenfeld and also that of Singleton,within the limitations previously hereinindicated.I find that the discharge by Respondent of Bergenfeld on July 7, 1952,was discriminatory and based on his refusal to abandon membership and unionactivities in the Machinists Union and/or refusal to assist the United Mine Workers,and was in violation of Section 8 (a) (3), and also tended to discourage member-ship in a labor organization and thereby the Respondent was interfering with, re-straining,and coercing its employees in the exercise of rights guaranteed underSection 7 in violation of Section 8 (a) (1) of the Act.3.Reinstating Bergenfeld on condition he abandon membership andactivities in Union and join and assist United Mine WorkersThe facts relative to this allegation of the complaint areas set forth previouslyherein in discussing`the second discharge of Bergenfeld on July 7, 1952. It appearsSolin put him back to work without even fully verifying the assertion stated byBergenfeld regarding his resuming work under an arrangement made by Respond-ent's attorney.Bergenfeld did return to and actually performed work, and the en-suing conversation with Solin relative to making peace with the Mine Workers is anincident of the discharge I find,and not primarily related to reinstatement, whichwas an accomplished fact.This charge appears to be an instance of having your12 Singleton's allegation that Solin said,"H- with the Taft-Hartley Act"is not creditedas previously declared in another footnote.I do not regard this variance in the testimonyof Singleton and Bergenfeld as sufficient to destroy the corroborative effect of theSingle-ton testimony as to the general incident13The testimony of Solm indicates that all he said to Singleton was, "He is fired rightof this moment and I want him to leave the premises." STERLING CABINET CORP.19cake and eating it too, and seems to be a technical application of the law in makingthe same incident the basis of two separate, conflicting, and differing allegations. Ifind the evidence does not sustain the complaint in this respect.4.Withholding wage increase promised to BergenfeldIn the last week of May, Bergenfeld claims Sohn inquired of him regarding hiswork, and when he advised Sohn it was all right, Bergenfeld asked Solin for a payincrease of 10 cents per hour.He alleges he was told to see Solin "tomorrow," andthat on the next day Solin told him he "will give it to me in this week's pay" (weekending June 5, 1952).He did not receive it in such pay, and when he asked againfor it, he alleges he was told he would get it the next week (June 12).He did notreceive it then either, and did not ask for it again. Bergenfeld further claims that ina conversation of June 13, 1952, Sohn informed him he would not get the raise.Solin denies such conversations although he admits he did discuss salary with himafter receiving the letter from the Board on June 13. 1 credit the testimony ofBergenfeld.The incidence of time and dates and the delay in giving any increase as allegedlypromised, together with the final refusal of June 13, closely parallel the activities ofBergenfeld and the developments regarding the Machinists Union.There wouldappear to be no other reason for Solin to have had a conversation with Bergenfeldregarding his salary after receiving the Board's letter, as Solin's testimony admitted, ifthere had not been prior discussions between them.Ifind that the promised wage increase was discriminatorily withheld from Bergen-feld because of his union membership and activities, which had become known tothe Respondent, and was a discrimination in regard to his term or condition of em-ployment to discourage membership in a labor organization in violation of Section 8(a) (3).C. The discharge of John DarmanDarman worked as a spray painter from May 21, 1952, to October 17, 1952, onthe shift beginning work at 4:30 p. in.Wilson, who had worked several yearsfor Respondent, was the day-shift sprayer.On October 20, 1952, a friend called theplant of Respondent, speaking to the girl in the office, stating Darman was sick andwould be out 1 or 2 days. He returned to work, without any other notification toemployer on October 22.Wilson by direction and request of Respondent was thenworking overtime doing the spray-painting work on the second shift.When Darmanstarted to work, Solin called him to the office allegedly stating to him, "You can'twork.There is no work for you. . . . They told me you had a job." Anyway,Wilson was working and Solin said he could not take him off his job. "You haveto go home.Well, anyway, come back tomorrow, I will see about it."When Dar-man came in the next night, Solin gave him essentially the same reply and Darmanasked that Solin tell him if he wanted him to work or not. On the following night,Solin told him to go to work.Within 10 minutes Wilson complained, giving Solinand Fraiman an ultimatum that if Darman went back to work he would quit.After Solin and Fraiman conferred, it was decided to send Darman away until"we can see what can be done" or until "we get more work." Fraiman told Darmanto go home. The second shift was discontinued about 1 week later, the other 3men on it transferred to the day shift, and because of Wilson's stand on not workingwith Darman, no further arrangement for work by Darman was made.Wilson con-tinued to get overtime when available.Darman admits both Solin and Fraimantold him they would not take him back because Wilson said he would quit. Fraimanhad told him he would have to let him go as they "could not tolerate . . . fight allthe time."There clearly was a long history of friction between Darman and Wilson begin-ning the second week of employment of Darman. I do not find it necessary todetermine the technical questions involved in the testimony relative to the cleaningof the spray guns and paint hose and how they were left at the end of the secondshift, or who was responsible or at fault. Such matter, however, was the source ofconstant complaintAn early physical encounter between Wilson and Darman indi-cates some jealousy perhaps on the part of the longer employed worker relative togiving instructions to a helper, and the antagonism between Wilson and Darman wasevidently not aided any by the fact that Darman had shown Respondent someimproved methods of spraying at lower cost.Although I credit testimony of Darman that he overheard Solin say on the nightof his return to work that "anybody goes to Union meeting tonight, he won't be ableto work here anymore," and that he went to the meeting and before resuming work334811-55-vol 109-3 20DECISIONSOF NATIONAL LABOR RELATIONS BOARDtold Solin, "I just came back from union meeting," still no punitive action was takenagainst him then, or against worker Callahan who told Solin he was going to the sameunion meeting, and was told by Solin if "you go don't bother coming back."He re-sumed work without any questions the following night.Considering these andother minor incidents related in the testimony, and on the record as a whole, I findthat the General Counsel has not sustained the burden of proof to show that thetermination of work service of Darman was essentially because of his union mem-bership or activities. I find that the intolerable situation facing the Respondent rela-tive to the work relations of Darman and Wilson, together with the declining needfor the use of two sprayers, sustained the action of the Respondent in failing torestore Darman to work and the reasons assigned for it.D. Depriving William Singleton of overtoneSingleton was a spot welder employed largely in making boiler jackets and hadbeen with this employer since 1945.He alleges that overtime work which was nolonger given him regularly after the week ending August 13, 1952, was curtailedbecause of his actions as official observer for the Machinists Union in challengingcertain votes in the representation election held on August 4, 1952.Ordinarily,overtime work in this Company was a very loosely conducted affair, only occasion-ally being done by direction or request of the Respondent, but being largely a matterof personal choice of the worker, being performed at his election when the work wasavailable and for such time period each night as such worker wanted to give. Single-ton alleges Fraiman gave him the reason stated above by him when Singleton inquiredregarding the cut in his overtime, after the foreman had informed Singleton he wouldget no more overtime as they did not need him.He also alleges Solin said in answerto an inquiry that Singleton made about 1 week after the election, that he "don't haveto give you overtimeNo union can make him give me. I am cutting out yourovertime because you challenged votes for the I. A. M , for the new union." Theseremarks were denied by Solin.14Recently employed welders, at a lower rate of payor doing cabinet work, continued to receive overtime work.The issue of the chal-lenged votes was important in view of the close election results and as it was thesubject of appeal to the Board by Respondent until October 21, 1952Overtimework was restored to Singleton about November 26, 1952, by Solin after interces-sion of a union representative with Respondent's attorney. It is clear that Solin in-formed Singleton at such time of restoration that he would give overtime to himif he would stick to his job and not do personal work.A variety of reasons were assigned by Solin in his shifting testimony as to whySingleton's overtime was stoppedThey related to incidents not considered im-portant enough to warrant any direct disciplinary action being taken for them atthe time of occurrence, and indeed some may have occurred subsequent to thedecision to stop the overtime. It seems that no useful purpose will be served byany detailed discussion of them, despite the large amount of testimony relativethereto, except to point out that the affair of the cutting of iron bars, clouded asto the actual date of occurrence, but being at least 1 year before curtailment ofovertime, was of distinctly ancient vintage for any sudden action on it in August1952, and the cutting of fibre in the convector room by Singleton, allegedly for aneeded washer for his work table, was specifically eliminated by Solin as a factor inhis overtime decision.15Perhaps a bad situation did exist in the plant as alleged bySolin regarding organized or unorganized pilferage occurring for a long time previ-ously,which might or did create the suspicions under which he was suffering,and required in his opinion careful selection of those permitted to work at night.However, on the entire record, and after observing the demeanor of Singleton as awitness, and his carefulness while testifying in seeking to give a well thought outanswer, I credit his testimony, and in view of the lack of conviction in the reasonsadvanced by the Respondent as the basis for action at that time, I find that Single-ton was discriminatorily deprived of customary overtime work in August 1952 be-cause of his activities on behalf of the Union in challenging votes at the election, andin such action the Respondent discriminated in the term or condition of employ-ment of William Singleton, in violation of Section 8 (a) (3), thereby discouraging14On the other hand, Scherder, a representative of the Machinists Union, testified thatSingleton did state such reason to be the correct one in his presence and that of Solin ina conference in November 19552ss The alleged radio repair work was also ancient and performed dining lunch recessperiodThe testimony as to the auto repair work on his own car is decidedly in conflictas to time and date of peiformance I do not give weight to eithei as being the basis foithis action STERLING CABINET CORP.21membership in a labor organization, and interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed under Section 7 in violationof Section 8 (a) (1) of the Act.E. Alleged independent violations of Section 8 (a) (1)Some of these complaint allegations appear to overlapI find that the GeneralCounsel has failed to sustain the burden of proof in the following allegations of thecomplaint:1.Interrogating employees.The only clear-cut instance appears to be an isolated occurrence, namely in thetestimony of Simmons that Fraiman on an unspecified date asked him which Unionhe favored.Although technically a violation, in the absence of others it does notappear sufficient upon which to base an order.is2.Conditioning reinstatement of employee discharged for union activities uponhiswithdrawal of support and assistance to the Union in connection with petitionfor certification.This obviously can only refer to Bergenfeld.He alleges in his testimony thatafter his discharge of July 7, he was in front of the plant during a rest period atabout 2:30 p. m. on July 14 talking with employees. Solin came out and called tohim asking him to come into the office and talk. Although Bergenfeld claims heat first refused to do so, he did go after employees indicated he should do so.Among other things Solin is alleged to have asked him privately to get rid of theunion petition and he would give him a raise to $1.75 per hour and restore him towork.Bergenfeld says he answeied that he refused to make deals. Solin does notrecall any such invitation and conversation, but does recall seeing him on the side-walk and that he begged him not to stay near the door thereHe denied makingany offer to him of $1.75 per hour and of return to work if he would get rid of thepetition.There is no support in the record for the episode as related by Bergenfeld,in the presentation of testimony of any other workers allegedly present at the timeand to whom Bergenfeld was supposed to be talking, and which it appears shouldhave been available, secured, and presented to verify the actual happening of theclaimed eventLacking such, I do not credit this portion of Bergenfeld's testimony.3.Urging and inducing employees to withdraw support of petition filed for elec-tion, and threatening economic and other reprisals if they did not do so.The action of the employees after being taken out on strike on June 23in sign-ing the document asking withdrawal of the union petition filed with the Board,appears to be entirely a movement initiated and carried through by the MineWorkers.Any slight contribution or impetus given to the procedure by Fraimanon the next day in sending Singleton and Gonzalez to the Mine Workers office andto the Board in connection with presenting the said petition was a passive action,even if cooperative and unaccompanied by threats.The action of the Respondentin paying the employees for time lost while attending the meeting of the MineWorkers in which the petition action was taken, or similarly to those two workersattending a Board conference the following day, is of little weight in this connec-tion.No advance representations were made by the Respondent to the workersregarding payment, and the employees had already acted in regard to the petitionon their own volition, so that this payment of wages could hardly be construed asinfluencing them or made with intent to do so.17 The alleged general statements ofSolin in the period June 13 to June 17 relative to cutting out of overtime unlesspetition was withdrawn I have considered under another topic herein. I do not findany substantial evidence to sustain this general allegation herein made.4.Permitting representatives of United Mine Workers to hold a meeting on plantpremises on June 18, 1952, during working time for the purpose of inducing em-ployees to vote against the Union at the election to be conducted and by payingemployees for time lost.This meeting was held at about 4:30 p. m., the time when work shifts werechanging.There is no testimony to show Respondent had any advance notice of it,was a party to thecalling ofthe meeting, or knew the actual purpose ofthe meetingin regard to ferreting out information relative to the signing up of Machinists Unioncards.Solin testified the union representatives asked for 15 minutes fora meeting,"Allegation of Singleton regarding Fraiman's statement that Fraiman "don't feel I amon his side" has been considered under inducements, thieats, and promises of Respondentherein.14 Solin testified he acceded to request of Cevalo to be "a sport" and pay them, 2 daysafter the occurrence 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe granted the request, and enforced it by breaking up the meeting on his objectionsafter such time had elapsed.As it was their "usual habit to come in and do as theywanted," he did not bother them.Only those were paid who were working over-time on the first shift or were workers who had punched in on the second shift.Although the petition had been filed for the Machinists Union, it should be notedalso that the Mine Workers' contract was still in effect until August 2, 1952.18 Inview of all the circumstances herein and the record presented, it seems far-fetchedto hold that the action of Respondent had any effect of producing in the minds ofitsworkers a belief that the Respondent was encouraging or inducing them to voteagainst the Machinists, or hoped thereby to affect their decisoin, either by permit-ting the holding of the meeting on the premises or the voluntary payment of wagesto a portion of those workers attending, or further, as being any indication of Re-spondent's union preference, or any indication of future benefits to be received fromRespondent. I find that the elements of interference, restraint, or coercion of theemployees by the Respondent are lacking.is5.Permitting representatives of United Mine Workers to take employees to unionmeeting on day of representation election for the purpose of inducing the employeesto vote against the Machinists Union at said election, and by paying the employeesfor time lost while in attendance at such meeting.Gentile, a representative of the Mine Workers, testified he did not get permissionto take employees from work on August 4, 1952, spoke to no one regarding it, anddid not discuss the matter of employees getting paid. I do not credit the testimony ofAlvarez, Singleton, or Simmons relative to this matter stating Fraiman was presentwhen the Union took the men out. In the absence of any proof to the contrary, Icredit the testimony of Fraiman to the extent that he was not in the factory on August4, 1952, and was in Swan Lake, New York, on his vacation subsequent to August 1,1952.I accept in this regard also the statement of Solin that he did not return tothe plant on this day until after the men had gone, and also his declaration that hewas not asked to pay the workers but did so on his own volition. The Respondentclearly did not permit in any way the taking of the employees to this meeting inorder to interfere with the right of such employees to select freely their own bargain-ing representative.I find no interference, restraint, or coercion in this entire trans-action by the RespondentThe voluntary payment of wages by the Respondent,after the event and the election, in no way communicated to the employees beforethe voting as even being likely to occur, can hardly be claimed to have been givento influence their position or action in the election of that day.In the following, I find the General Counsel has within reasonable limitations sus-tained the burden of proof: Five allegations of complaint (6 (b), (c), (d), (e), (h) )are all so closely related and overlap that for considerations of brevity I am consoli-dating them for consideration.They relate to warning given to the employees rela-tive to the Union, making threats of discharge and economic or other reprisal to in-duce them not to become or remain members of or to assist the Union, and similarlyas to the Mine Workers, making promises of or granting wage increases regarding aproposed action, relative to either the Union or Mine Workers, and urging or induc-ing employees to become or remain members of or to assist the Mine Workers.Previously, in considering the question of Darman's discharge, his testimony wascredited relative to warnings given by Solin regarding attendance by workers attheMachinists meeting on October 22. I also credit the testimony of Singletonregarding the statement made to him by Fraiman that Fraiman did "not feel I amon his side" and that Fraiman "knew all fellows on our side," which was also linkedin to a proposed wage increase and continued enjoyment of overtime work. I haveno doubt also that statements to employees were made by Solin in the period of June14 to June 17, 1952, relative to cutting out overtime if the pending petition of theMachinists was not withdrawn or if a new union came in, and that the occurrence ofthese statements occasioned the union telegram of June 18, 1952.Credit is also givento the testimony of Bergenfeld relative to Fraiman's declaring to him after the peti-tion was filed that he did not have to give time and one-half overtime and that hecould increase the night shift.Likewise, I accept and credit the testimony of Darmanas to the statement made to him by Solin following the November efforts of the MineWorkers to get signatures of the employees to the proposed contract and Darman'srefusal to sign it, to the effect that, "I am not so hot-don't cooperate."Also noted>s fn connection with this and other meetings and events described herein no allegationsunder 8(a) (2) were madelUAlthough I credit testimony of Darman that Fraiman told him to attend the meeting,although Darman was not then a member ofMine Workers,no compulsion was presentin what appears was a mere request or invitation,without any implied conditions attached. STERLING CABINET CORP.23was the statement of Solin in June, credited in the testimony of various others herein,relative to the alleged higher wages of Machinists and the inability of Respondentto do business unless under agreement with the Mine Workers 20I find that the pattern of all these incidents shows these actions of the Respondentto be acts of interference, restraint, and coercion of the employees by Respondentsufficient to uphold these allegations of the complaint, each being a violation of therights guaranteed to the employees in Section 7 of the Act, and thus constitutingviolations of Section 8 (a) (1).Another allegation (6-K) of the complaint is that after the Machinists Unionwas certified on October 16, 1952, as bargaining representative, the Respondent, inNovember 1952, permitted representatives of the Mine Workers to enter the plantand solicit signatures of employees during working hours to a proposed contractbetween the Mine Workers and the Respondent, dated back to August 2, 1952.Whether they came in with previous permission may be debatable, but that theRespondent knew what was going on and suffered and permitted it to be done andcarried on cannot be doubted 21The testimony of Fraiman is convincing on thisaspect, and there is also sufficient testimony of other workers to show Fraiman wasin the vicinity and at least observing, if not participating, in the procedure through-out.Fraiman says he knew it was a contract and Solin must have told him.22Ifind that the Respondent in permitting such procedure did, even in the absenceof any rules regarding solicitation, show favoritism for this particular union, par-ticularly in light of the fact that no contract had been entered into as yet with the dulycertified union, and that the practical effect of the procedure of the Respondent couldand was calculated to weaken or destroy the loyalty or adherence of these employeesto such Machinists Union, to the extent that such union might no longer representthe majority of employees, and therefore the Respondent did interfere with, restrain,and coerce the employees in the exercise of rights guaranteed under Section 7 andthereby violated Section 8 (a) (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIt has been found that the Respondent, by threats and warnings relative to unionmembership and concerted activities, and by permitting invasion of its factory andannoyance to its employees by a noncertified union, did interfere with, restrain,and coerce its employees in violation of Section 8 (a) (1) of the Act. I shalltherefore recommend that the Respondent cease and desist therefrom.Having found that the Respondent discriminatorily discharged Jack Bergenfeldon June 20, 1952, and again on July 7, 1952, I shall therefore recommend that theRespondent offer full and immediate reinstatement to Jack Bergenfeld to his formeror substantially equivalent position without prejudice to his seniority or other rightsand privileges.Having also found that the Respondent discriminatorily withheldfrom Jack Bergenfeld a promised 10 cents per hour wage increase, I shall recom-mend that Respondent make Jack Bergenfeld whole for any loss of pay he mayhave suffered by reason of Respondent's discrimination, in discharge and also inwage increase withheld, by payment to him of a sum of money equal to that henormally would have earned at such increased wage rate as wages during the periodsince the week ending June 12, 1952, to the date of an offer of reinstatement, lesshis net earnings during such period.Said loss of pay shall be computed on thebasis of each separate calendar quarter, or portion thereof, during the period from20Darman testified to alleged statements of Fraiman made 3 or 4 days before the repre-sentation election, regarding the trouble they were having with Bergenfeld trying to bringin another union, and his satisfaction with the one they hadI credit such testimony ofDai man21Dai man testified when Gentile came over asking him to sign, stating a raise and bonuswas to be given under the proposed contract, Fraiman was standing about 4 or 5 feet awayand that he had seen Frainian talking to Gentile before Gentile came over to him22Despite the forcibly expressed fears of Solin regarding thefts in the plant and hissuspicious thereto, it is noted that he did not consider even at this late date the presenceof these union officials as that of "outsiders " 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'sdiscriminatory action to the date of the offer of reinstatement.Thequarterly periods,herein called"quarters," shall begin with the first day of January,April, July, and October.Loss of pay shall be determined by deducting from asum equal to that which the employee would normally have earned for each suchquarter or portion thereof,his net earnings,if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect upon the back-payliability for any other quarter. It will also be recommended that the Respondentmake available to the Board, upon request,payroll and. other records to facilitatechecking the back pay due.Having found also that the Respondent discriminatorily deprived William Singletonof customary overtime in the period August 6, 1952,to November 26, 1952, I shalltherefore recommend that the Respondent make William Singleton whole for anyloss of pay he may have suffered in such period through loss of overtime work,by payment to him of a sum of money equal to that he normally would have earnedthrough overtime work in such period, based upon the average overtime weeklyhours of work of similar workers in such work period. It will also be recommendedthat the Respondent make available to the Board,upon request,payroll and otherrecords to facilitate -checking the amount of overtime pay due.Upon the basis of the foregoing findings of facts and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.District 15, InternationalAssociation of Machinists,isa labor organizationwithin the meaning of Section2 (5) of the Act.2.TheRespondentisan employerengaged in commerce within the meaning ofSection 2 (2), (6), and (7) of the Act.3.The Respondenthas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and(3) of the Act.4.The aforesaidunfairlabor practicesare unfairlabor practicesaffecting com-merce withinthe meaning of Section2 (6) and (7) of the Act.5.TheRespondentdid not violateSection 8(a) (3) of the Actin the dischargeof John Darmanon October 24, 1952, orin the alleged conditioned reinstatementof Jack Bergenfeld on July 7, 1952.6.TheRespondent did not violate Section 8(a) (1) of the Actin the actionsenumerated and set forth in paragraph 6 (a), (f), (g), (h), and(i)of the com-plaint.[Recommendations omitted from publication.]SEAMPRUFE,INC. (HOLDENVILLE PLANT)andINTERNATIONAL LADIES'GARMENT WORKERSUNION,AFL.Case No. 16-CA-677.July7, 195.EDecision and OrderOn March 26, 1954, Trial Examiner Henry S. Salim issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engagingin certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Reportand the Respondent submitted a supporting brief.-The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds no prejudicial error was committed. The'The. Respondent's request for oral argument is hereby denied because the record andthe exceptions and brief,in our opinion,adequately present the issues and the positionsof the parties.109 NLRB No. 2.